DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 107799696, with citations from the English equivalent US 2019/0237732).
With regard to claims 1, 5, 8, and 9, Hu et al. teach a lithium-ion battery comprising a positive electrode, a negative electrode, and a separator between the positive electrode and the negative electrode (par.0012).
The separator comprises a porous basement membrane and a heat-resistant layer covering containing a temperature-resistant polymer (abstract), wherein the heat-resistant layer may be applied on one side of the porous basement membrane (par.0030).
Hu et al. does not specifically teach that the heat-resistant layer is on the positive electrode side of the porous basement membrane.
However, there are only two possible ways to apply the heat-resistant layer on the porous basement membrane: on the positive electrode side or on the negative electrode side.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the heat-resistant layer on the positive electrode side of the porous basement membrane of Hu et al., with a reasonable expectation of success.
The porous basement membrane meets the limitations of claim 1 for “a porous base material” and the limitations of claim 5.
Hu et al. further teach that the porosity of the heat-resistant layer is between 80% and 90% (par.0024). Therefore, the heat-resistant layer is equivalent to the “porous polymer layer coated on a surface of the porous base material and adjacent to the cathode” in claim 1.
Hu et al. further teach that the heat-resistant layer has a surface density of 0.2-15g/m2 (par.0023) and a thickness of 0.5-30 m (par.0022).
The range for the surface density of the heat-resistant layer of Hu et al. overlaps the ranges for the surface density of the porous polymer layer in claims 1 and 9, and the range for the thickness of the heat-resistant layer of Hu et al. overlaps the ranges for the thickness of the porous polymer layer in claims 1 and 8.
Therefore, the lithium ion batteries in claims 1, 5, 8, and 9 are obvious over the lithium ion battery of Hu et al.
With regard to claim 6, Hu et al. teach that the porous basement membrane may have a thickness of 11m (par.0141). This value is within the claimed range.
With regard to claim 10, Hu et al. teach that the temperature-resistant polymer in the heat-resistant layer may be polyimide (PI), polyvinylpyrrolidone (PVP), or poly(ether ether ketone) (PEEK)(par.0026).
With regard to claims 11 and 14, Hu et al. teach that the heat-resistant layer comprises inorganic nanometer particles, such as Al2O3, SiO2, TiO2, MgO, ZrO2, AlN (abstract, par.0028). 
The average particle size of the particles is 50nm-3m (par.0028). This range is within the range in claim 14.
With regard to claims 12 and 13, Hu et al. teach that the heat-resistant layer comprises the heat-resistant polymer in an amount of 85-95wt% and the inorganic nanometer particles in an amount of 5-15wt%. These ranges are within the claimed ranges.
With regard to claim 15, Hu et al. teach that the porous basement membrane may be a polymer membrane such as polyethylene membrane (par.0031). The thickness of the polyethylene membrane may be 11m (par.0141).
The heat-resistant layer may have a thickness of 1-5 m (par.0029).
A separator comprising a polymer membrane and a heat-resistant layer may have a thickness of 12-16 m, which overlaps the range in claim 15.
With regard to claim 18, Hu et al. teach that the porous basement membrane may be a polymer membrane such as polyethylene membrane (par.0031, par.0141).
The heat-resistant layer consists of a heat-resistant polymer and inorganic nanomaterial (par.0008 and par.0021).
Therefore, the separator of Hu et al. is free of dispersant, surfactant, and plasticizer.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 107799696, with citations from the English equivalent US 2019/0237732) as applied to claim 1 above, and further in view of Viavattine et al. (US 2013/0149560).
With regard to claims 19 and 20, Hu et al. teach the lithium ion battery of claim 1 (see paragraph 4 above), but fail to teach a Z-fold stack of the positive electrode, the negative electrode, and the separator.
However, it is well-known in the art that a lithium ion battery may comprise Z-folded electrode assemblies formed from a positive electrode, a separator, and a negative electrode (see par.0004 and par.0024 of Viavattine et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the lithium ion battery of Hu et al. as Z-folded electrode assemblies formed from a positive electrode, a separator, and a negative electrode, this design being conventional for lithium ion batteries.
In a Z-folded electrode assembly, the separator has a width larger than the electrodes, as evidenced in fig. 9 and par. 0055 of Wang et al. (US 2015/0064511).
Therefore, the ratio of the width of the separator to the width of the cathode is greater than 1.

Allowable Subject Matter
Claims 2-4, 7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hu et al. (CN 107799696, with citations from the English equivalent US 2019/0237732) fail to teach the batteries in claims 2-4, 7, 16, and 17.
There are no prior art teachings that would motivate one of ordinary skill to modify Hu et al. and obtain the batteries in claims 2-4, 7, 16, and 17 of the instant application.

Response to Arguments
Applicant's arguments filed on March 07, 2022 have been fully considered but they are not persuasive.
The examiner would like to mention that:
-the objection to the specification is withdrawn following the applicant’s amendments to the specification;
-the rejection of claims 10-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claim 10;
-the rejection of claims 1, 4-7, 10-15, and 15 under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (WO 2006/123811, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (WO 2006/123811, with attached machine translation) as applied to claim 1 above, and further in view of Viavattine et al. (US 2013/0149560) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1-3, 5, 8-10, 15, 16, and 18 under 35 U.S.C. 103 as being unpatentable over Brant et al. (US 2012/0028104) is withdrawn following the applicant’s amendment to claim 1.
On pages 14-17 of the Remarks the applicant argues the rejection of claims 1, 5, 6, and 8-14 under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 107799696, with citations from the English equivalent US 2019/0237732).
On page 15 of the Remarks the applicant argues that Hu et al. do not provides motivation to obtain a separator consisting a porous base material and a porous layer coated only on a surface of the porous base material and adjacent to the cathode.
However, the examiner would like to point out that Hu et al. teach that the heat-resistant layer may cover one side surface of the porous base membrane (par.0020, par.0030).
There are only two possibilities: to coat the heat-resistant layer on the side of the porous base membrane facing the cathode or to coat the heat-resistant layer on the side of the porous base membrane facing the anode.
Therefore, it would have been obvious to one of ordinary skill to obtain a separator wherein the coat-resistant layer is coated on the side of the porous base membrane facing the cathode of Hu et al.
On pages 16-17 of the Remarks the applicant argues that Hu et al. teach a thickness of the heat-resistant layer of 0.5-30 m, and do not provide motivation to obtain a porous polymer layer with the claimed thickness of 10-30m.
The examiner would like to point out that the thickness range of 0.5-30 m of Hu et al. encompasses the claimed range.
The applicant further points out to Table 2 in the specification which shows Examples 4-6 and Comparative Example 4. The examples show that a separator with a porous polymer layer with a thickness of 8 m has poor safety performance.
The examiner agrees that the separators in Examples 4-6 have better performance.
The examiner would like to note that the Examples 4-6 show separators with porous polymer layers comprising a mixture of 90wt% PVDF and 10 wt% Al2O3 and having thickness of 10, 15, and 30m. The Comparative Example 8 shows a separator with a porous polymer layer comprising 90wt% PVDF and 10wt%Al2O3 particles, and having a thickness of 8m. 
However, these examples do not show unexpected superior results of the claimed invention because the Examples are not commensurate with the scope of claim 1. 
Claim 1 does not limit the components of the porous polymer layer.
The specification teaches that the porous polymer layer may comprise different polymers and/or different inorganic materials. The polymer may represent 70-100wt% of the porous polymer layer and the inorganic material may represent 0.01-30wt% of the porous polymer layer (par.0013-0014).
Therefore, the porous polymer layer in claim 1 may be made of a large number of combinations of polymers and inorganic particles.
The Examples in the specification are not commensurate with the scope of claim 1.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (MPEP 716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention)

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722